DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120061960 A1 to Yasugi et al. in view of US 20150322926 A1 to Caponetti et al.
Regarding claim 1, Yasugi et al. discloses a method comprising:
generating power (Fig. 2: 18) with a wind turbine (15); and 
upon determining that: (i) the power generated by the wind turbine can be increased; and (ii) the energy storage system is capable of taking a charge [0051]: 
increasing the power generated by the wind turbine above a rated power of the wind turbine; and using the additional power generated by the power increase to charge the energy storage system [0062-0063].
However, it fails to disclose based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine.
Caponetti et al. teaches based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine [0029] and [0055].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of assessing the operating temperature of the convertor of the wind turbine as disclosed by Caponetti et al. to the method disclosed by Yasugi et al.
One would have been motivated to do so to ensure safe conversion of power. 
Regarding claim 2, Yasugi et al. discloses the energy storage system comprises at least one energy storage component, wherein the at least one energy storage component comprises any one from a group consisting of a battery [0033], a capacitor, or a super capacitor.
Regarding claim 3, Yasugi et al. discloses increasing the power generated comprises creating a power boost [0062].
Regarding claim 4, Yasugi et al. discloses increasing the power generated comprises creating two or more power boosts, wherein the power generated by the wind turbine substantially returns to rated power between each power boost ([0053-0058]: operation is repeated based on conditions).
Regarding claim 5, Yasugi et al. discloses there is a predetermined minimum time period between each power boost [0070].
Regarding claim 6, Yasugi et al. discloses the or each power boost has a predetermined maximum duration (Fig. 5).
Regarding claim 7, Yasugi et al. discloses the magnitude of the power increase is a factor of the rated power [0048].
Regarding claim 10, Yasugi et al. discloses determining that the energy storage system is capable of taking a charge is further based on an assessment of a voltage of the converter [0059].
Regarding claim 11, Yasugi et al. discloses determining that turbine power production can be increased comprises establishing whether the prevalent wind conditions are conducive to the creation of a power increase [0051].
Regarding claim 12, Yasugi et al. discloses establishing whether the prevalent wind conditions are conducive to the creation of a power increase comprises calculating or interrogating a standard deviation of the rotor speed [0038-0039].
Regarding claim 13, Yasugi et al. discloses determining that turbine power production can be increased comprises determining that the operating speed of a generator or rotor, or a derived signal thereof, of the wind turbine is above a predetermined minimum [0038-0039].
Regarding claim 14, Yasugi et al. discloses a non-zero control signal is generated when the operating speed of the generator or rotor, or a derived signal thereof, is above the predetermined minimum, wherein the method further comprises suggesting a power increase each time the control signal changes from a zero to a non-zero state [0042 and 0044].
Regarding claim 15, Yasugi et al. discloses establishing if turbine power production can be increased comprises sensing a vibration condition of the wind turbine and determining if the vibration condition is conducive to the to the creation of a power increase [0067].
Regarding claim 16, Yasugi et al. discloses determining that turbine power production can be increased comprises generating one or more control signals concerning the status of the wind turbine operating conditions (Fig. 3: 16); and determining that the energy storage system is capable of taking a charge comprises generating one or more control signals concerning the status of the energy storage system operating conditions (31); and wherein the one or more control signals concerning the status of the wind turbine operating conditions and the one or more control signals concerning the status of the energy storage system operating conditions are used by a master controller (farm controller) to determine if a power increase will be created.
Regarding claim 17, Yasugi et al. discloses a plurality of wind turbines (Fig. 3: 10) is used to charge the energy storage system.
Regarding claim 18, Yasugi et al. discloses at least one other power generator (Fig. 3: two generator 10) is used to charge the energy storage system.
Regarding claim 19, Yasugi et al. discloses the master controller requests a power increase from one or more of the wind turbines (Fig. 3: 10) in accordance with a control methodology which aims to provide a steady a charging power level to the energy storage system [0067].
Regarding claim 20, Yasugi et al. discloses the master controller requests a power increase from one or more of the wind turbines (Fig. 3: 10) in accordance with a control methodology which aims to provide one or more power increases prior to a predicted deterioration in wind conditions conducive to the creation of a power increase (Fig. 5; [0051]).
Regarding claim 22, Yasugi et al. discloses a method comprising:
generating power (Fig. 2: 18) with a wind turbine (15); and 
upon determining that: (i) the power generated by the wind turbine can be increased; and (ii) the energy storage system is capable of taking a charge [0051]: 
increasing the power generated by the wind turbine above a rated power of the wind turbine; and using the additional power generated by the power increase to charge the energy storage system [0062-0063].
However, it fails to disclose based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine.
Caponetti et al. teaches based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine [0029] and [0055].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of assessing the operating temperature of the convertor of the wind turbine as disclosed by Caponetti et al. to the method disclosed by Yasugi et al.
One would have been motivated to do so to ensure safe conversion of power. 
Regarding claim 23, Yasugi et al. discloses a method comprising:
generating power (Fig. 2: 18) with a wind turbine (15); and 
upon determining that: (i) the power generated by the wind turbine can be increased; and (ii) the energy storage system is capable of taking a charge [0051]: 
increasing the power generated by the wind turbine above a rated power of the wind turbine; and using the additional power generated by the power increase to charge the energy storage system [0062-0063].
However, it fails to disclose based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine.
Caponetti et al. teaches based on an assessment of an operating condition of a convertor of the wind turbine and based on an assessment of an operating temperature of the convertor of the wind turbine [0029] and [0055].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of assessing the operating temperature of the convertor of the wind turbine as disclosed by Caponetti et al. to the method disclosed by Yasugi et al.
One would have been motivated to do so to ensure safe conversion of power. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120061960 A1 to Yasugi et al. in view of US 20150322926 A1 to Caponetti et al. as applied to claim 1 above and further in view of US 20140265330 A1 to Carkner. 
Regarding claim 24, Yasugi et al. and Caponetti et al. discloses a method as described above. 
However, it fails to disclose determining that the energy storage system is capable of taking a charge further comprises establishing a state of charge or operating temperature of the energy storage system.
Carkner teaches determining that the energy storage system is capable of taking a charge further comprises establishing a state of charge or operating temperature of the energy storage system [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of assessing the operating temperature of the energy storage system as disclosed by Carkner to the method disclosed by Yasugi et al. and Caponetti et al.
One would have been motivated to do so to ensure that the battery does not overheat while charging. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832